DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to amendments and remarks filed on 06/28/2022. Claims 19-24 and 26-37 are considered in this office action. Claims 19-20, 23, 26, 28, and 33-36 have been amended. Claim 37 has been added. Claims 1-18 and 25 have been cancelled. Claims 19-24 and 26-37 are pending examination. The 35 U.S.C. 112(b) rejections to claims 25, 27-28, 31, and 35-36 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Kopetz does not teach executing at least one movement of the vehicle depending on a change in a degree of haptic contact
Cited reference Wanner does not disclose that the change in driver intervention is used to execute at least one movement of the vehicle and is merely used to transfer control of the steering system to (or from) the driver
It would not have been obvious to modify cited reference Kopetz in view of cited reference Wanner in order to arrive at the claimed invention, because such a modification would impermissibly change the principle of operation of Kopetz

Applicant's arguments A.-C. have been fully considered but they are not persuasive.
In response to Applicant's arguments A. and B. against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument A. that cited reference Wanner does not disclose that the change in driver intervention is used to execute at least one movement of the vehicle and is merely used to transfer control of the steering system to (or from) the driver, and Applicant’s argument B. that cited reference Wanner does not disclose that the change in driver intervention is used to execute at least one movement of the vehicle and is merely used to transfer control of the steering system to (or from) the driver, Examiner notes the combination of the teachings of cited references Kopetz and Wanner was used to teach the above stated limitations and each cited reference was not relied upon individually to teach the respective limitation. In the instant case, cited reference Kopetz is used to teach executing at least one movement of the vehicle depending on a degree of haptic contact between the user of the vehicle and the operating element, on the basis of data from the one or more operating actions of the user and/or on the basis of data from the control unit for controlling the at least partially automated driving (Kopetz, Par. [0042] lines 4-6 teaches the sensor fusion component SFK 130 determines a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the man/machine interface component MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the human operator HO 160 holds the steering wheel (degree of haptic contact), and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI in the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values). Cited reference Wanner is used to teach executing the movement of the vehicle depending on a change in a degree of haptic contact (Wanner, Par. [0009] lines 1-6 teaches reducing an influence of a steering function on the wheel steering angle and increasing the control of the driver of the vehicle over the wheel steering angle of the steering system (i.e. executing a vehicle movement) as a function of an increasing (change in) driver intervention; and Par. [0025] lines 1-2 teaches the driver intervention is detected by means of a sensor on the steering means (e.g. the sensor in the steering wheel which measures the force with which the human operator HO 160 holds the steering wheel taught by Kopetz)). It would have been obvious to one of ordinary skill in the art to combine the teachings of cited references Kopetz and Wanner to have the steering wheel sensor which cyclically measures the force with which the human operator HO holds the steering wheel (degree of haptic contact) used to form the current control vector CCV, which is used to calculate the motor attentiveness index MAIsmooth which is then used to calculate the engagement index EI in order to decide if control is to be exerted on the vehicle (movement of the vehicle) by the sensor fusion component SFK (control unit) or by the human operator HO as taught by Kopetz, instead cyclically measure the change in the measurements of the steering wheel sensor (i.e., the change in the force with which the human operator holds the steering wheel (change in degree of haptic contact) taught by Kopetz) when determining whether to execute steering of the vehicle (i.e., when determining if control is to be exerted on the vehicle (movement of the vehicle) as taught by Kopetz) according to the driver intervention or the autonomous steering function as taught by Wanner. The motivation for doing so would be to ensure the driver can determine how much control he would like to have over the motor vehicle and to make possible a harmonious transfer between the driver and the steering function (Wanner, Par. [0006] lines 9-14). Therefore, Examiner maintains that the combination of cited references Kopatz and Wanner teach the above stated limitations.
Regarding Applicant’s argument C. that it would not have been obvious to modify cited reference Kopetz in view of cited reference Wanner in order to arrive at the claimed invention, because such a modification would impermissibly change the principle of operation of Kopetz, Examiner respectfully disagrees. As interpreted by Examiner, the principle of operation of cited reference Kopatz using steering wheel sensor measurements relating to the force with which a driver grabs a steering wheel to calculate an engagement index EI of the driver during the current and recently past cycles (Kopetz, Par. [0048] lines 6-13, Par. [0050] line 1 to Par. [0051] line 4, Par. [0052] lines 7-8), comparing the calculated EI with a determined criticality index KI, and, based on the comparison, deciding if a vehicle maneuver is to be executed by the sensor fusion component SFK or the human operator HO (Kopetz, Par. [0053] line 1 to Par. [0054] line 3). Cited reference Wanner teaches determining whether a vehicle driver or an autonomous system of a vehicle controls the movements of the vehicle based on a change in the amount of driver intervention detected by steering wheel sensors (Wanner, Par. [0009] lines 1-6, Par. [0025] lines 1-2). Modifying the teachings of Kopetz to incorporate the teachings of Wanner by having the steering wheel sensor measurements relating to the force with which a driver grabs a steering wheel taught by Kopatz be measurements of a change in the force with which a driver grabs a steering wheel as taught by Wanner would not change the principal operation taught by Kopatz of calculating an engagement index EI of the driver during the current and recently past cycles, comparing the calculated EI with a determined criticality index KI, and, based on the comparison, deciding if a vehicle maneuver is to be executed by the sensor fusion component SFK or the human operator HO. Therefore, Examiner maintains that the combination of cited references Kopatz and Wanner is proper and does not impermissibly change the principle of operation of Kopetz.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22, 28-29, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the term “a movement preset” in line 17 renders the claim indefinite as it is unclear whether the “movement preset” refers to the same “movement preset” recited in claim 19, or to a different “movement preset”. Therefore, the claim is indefinite.
	Claims 28-29 and 36 are rejected based on rejected base claim 22 for the same rationale as recited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-24, 26-29, 31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kopetz (US 2016/0026181 A1) in view of Wanner et al. (US 2018/0137060 A1).
Regarding claim 19, Kopetz teaches “A device for an interaction between a vehicle and a user of the vehicle, wherein the vehicle is capable of being driven in an at least partially automated manner (Par. [0033] lines 1-3 teaches a controller system of an autonomous vehicle) with an operating element that is capable of being operated by the user of the vehicle for influencing at least lateral guidance of the vehicle (Par. [0032] lines 9-10 teaches a human operator HO 160 (user of the vehicle) with a man/machine interface component MMI 150 (operating element); Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means, where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (which influences lateral guidance of the vehicle)), the device comprising a processor (Par. [0033] lines 1-3 teaches a controller system of an autonomous vehicle), wherein the device is configured to: control a wheel-setting angle and/or a driving torque or braking torque on at least one wheel of the vehicle in response to one or more operating actions on the operating element (Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means (operating action), where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (implying the HO 160 performs an operating action on the brakes, the accelerator pedal, and the steering wheel which controls a braking torque, a driving torque, and a wheel-setting angle, respectively)) or in a manner depending on a control unit for controlling at least partially automated driving (Par. [0035] lines 1-4 teaches the sensor fusion component SFK 130 (control unit) initiates an (operating) action, such as a braking process (i.e. setting a braking torque on the brakes (operating element))), execute at least one movement of the vehicle depending on a degree of haptic contact between the user of the vehicle and the operating element, on the basis of data from the one or more operating actions of the user and/or on the basis of data from the control unit for controlling the at least partially automated driving (Par. [0042] lines 4-6 teaches the SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the HO 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI in the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values), and evaluate one or more first operating actions of the user in a first time-interval and compare a first movement of the vehicle that would result on the basis of the one or more first operating actions of the user with a second movement of the vehicle that would result on the basis of a movement preset from the control unit for controlling at least partially automated driving, whereupon at least one of the first movement of the vehicle or the second movement of the vehicle is brought about in a second time-interval which differs from the first time-interval (Par. [0042] lines 4-6 and Par. [0047] lines 1-2 teaches the sensor fusion component SFK 130 determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario, where the KI is transferred cyclically from the SFK 130 to the actuator controller AST 100; Par. [0048] lines 1-11 teaches human operator HO 160 provides control values to the man/machine interface MMI 150 by tactile means, and the MMI 160 receives the control values cyclically and forms a current control vector CCV which includes the control values from current and recently past cycles (first-time interval); Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the monitor component MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, where the EI is transmitted cyclically to the AST 100; and Par. [0054] lines 1-12 teaches the AST 100 decides if the control (movement of vehicle that would result) is exerted on the vehicle by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operator actions) by comparing the KI of the SFK 130 with the EI of the HO 160 via the MMI 150 (i.e. the KI (based on data from the SFK 130) and the EI (based on operator actions from the HO 160 via the MMI 150) are sent to the AST 100 cyclically (every cycle; i.e. in a first time interval) which then evaluates the KI compared to the EI in the current time interval (first time interval) and decides if the SFK 130 or the HO 160 via the MMI 150 will execute vehicle control (movement of the vehicle)), and that AST 100 subsequently (i.e. in the next cycle (second time interval)) transfers the selected control values to the actuators 102 (brings about the movement of the vehicle)”, however Kopetz does not explicitly teach executing the movement of the vehicle depending on “a change in a degree of haptic contact”.
	From the same field of endeavor, Wanner teaches executing the movement of the vehicle depending on “a change in a degree of haptic contact (Par. [0009] lines 1-6 teaches reducing an influence of a steering function on the wheel steering angle and increasing the control of the driver of the vehicle over the wheel steering angle of the steering system (i.e. executing a vehicle movement) as a function of an increasing (change in) driver intervention; and Par. [0025] lines 1-2 teaches the driver intervention is detected by means of a sensor on the steering means (e.g. the sensor in the steering wheel which measures the force with which the human operator HO 160 holds the steering wheel taught by Kopetz))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kopetz to incorporate the teachings of Wanner to execute the vehicle movement taught by Koptez depending on a change in the haptic contact between the user and the steering wheel as taught by Wanner.
	The motivation for doing so would be to ensure the driver can determine how much control he would like to have over the motor vehicle and to make possible a harmonious transfer between the driver and the steering function (Wanner, Par. [0006] lines 9-14).
Regarding claim 20, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “wherein the device is further configured to: decide, depending on the degree of haptic contact, whether a movement of the vehicle of the at least one movement of the vehicle is to be executed on the basis of the data from the one or more operating actions of the user and/or whether the movement of the vehicle of the at least one movement of the vehicle is to be executed on the basis of the data from the control unit for controlling at least partially automated driving (Kopetz, Par. [0042] lines 4-6 teaches the sensor fusion component SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the man/machine interface MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the human operator HO 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI is the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values)”.
Regarding claim 21, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “one or more movement parameters of the at least one movement of the vehicle is/are capable of being ascertained by a predetermined first mathematical function on the basis of the data from the one or more operating actions of the user (Kopetz, Par. [0048] lines 1-13 teaches the human operator HO 160 provides control values to the man/machine interface MMI 150 by tactile means, where the MMI 150 receives control values from a sensor in the steering wheel, which measures a force with which the HO 160 holds the steering wheel (operating actions), and forms a current control vector CCV (movement parameter of movement of the vehicle) (which would require the use of a mathematical function) which is then transferred to the actuator controller AST 100) and/or on the basis of the data from the control unit for controlling at least partially automated driving (Kopetz, Par. [0033] lines 7-16 teaches the sensor fusion component SFK 130 (control unit) creates a three-dimensional of the vehicle surroundings based on captured ambient data, calculates distance from obstacles, and calculates the direction and speed of obstacle movement; based on the analysis of the model (which uses mathematical functions), the SFK 130 determines control values (movement parameters of the movement of the vehicle) for the AST 100 and transfers the control values to the AST 100)”.
Regarding claim 22, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “wherein the device is further configured to: determine or change one or more decision criteria for a decision between a first movement of the vehicle that is based at least predominantly on the data from the one or more operating actions of the user or a second movement of the vehicle that is based at least predominantly on a movement preset from the control unit for controlling at least partially automated driving, depending on the degree of haptic contact (Kopetz, Par. [0035] lines 1-4 teaches the sensor fusion component SFK 130 (control unit) initiates an (operating) action, such as a braking process (movement preset); Par. [0042] lines 4-6 teaches the SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the man/machine interface MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the human operator HO 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the actuator controller AST 100 receives a set of control values for the actuators and the KI is the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values (i.e. the MK 140 determines or changes the EI value (decision criteria) for a decision between controlling the movement of the vehicle by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the CCV (degree of haptic contact))).
Regarding claim 23, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “wherein a decision is made about a movement of the vehicle of the at least one movement of the vehicle on the basis of the one or more operating actions and/or depending on a movement preset from the control unit for controlling at least partially automated driving, depending on a global or local minimum of a function that represents a measurement of a disadvantage depending on the movement of the vehicle of the at least one movement of the vehicle and/or on a global or local maximum of a function that represents a measurement of an advantage depending on the movement of the vehicle (Kopetz, Par. [0034] lines 1-8 teaches the sensor fusion component SFK 130 (control unit) determines critical locations which are of particular significance to the future movement of the vehicle and designates the critical locations as Points-of-Critical Action (PCA); Par. [0035] lines 1-7 teaches when the identified PCA lies in the intended path of travel of the vehicle, the SFK 130 will initiate an action, such as a braking process to stop the vehicle from hitting a pedestrian; Par. [0042] lines 1-8 teaches the SFK 130 determines the remaining response time VRZ (the time between the current time and the Last Instant of Action (LIA), which is the latest moment at which an action can be introduced or order to still stop before an obstacle is reached) and determines from the VRZ a criticality index KI of the current scenario that lies between a standardized value of 0 and 1, where 0 represents the lowest criticality and 1 represents the highest criticality (a minimum/maximum representing a measure of likeliness of collision with an object (disadvantage)); Par. [0048] lines 1-5 and 8-11 teaches the human operator HO 160 provides control values to the man/machine interface MMI 150, including brakes, accelerator pedal, and steering wheel, by tactile means, and the MMI 150 forms a current control vector CCV using the received control values; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 1-3 teaches the monitor component MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI with standardized values between 0 and 1, where 0 means the HO 160 is not engaged and 1 means the HO 160 is fully engaged (minimum/maximum representing driver awareness to avoid collisions with objects (advantage))”.
Regarding claim 24, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “a decision is made about a movement of the vehicle of the at least one movement of the vehicle on the basis of the one or more operating actions and/or depending on a movement preset from the control unit for controlling at least partially automated driving (Kopetz, Par. [0053] line 1 to Par. [0054] line 3 teaches the actuator controller AST 100 receives a set of control values for the actuators and the criticality index KI in the current scenario from the sensor fusion component SFK 130, and a further set of control values for the actuators from the man/machine interface MMI 150, and the current engagement index EI of the human operator HO 160 from the monitor component MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values), depending on a variable representing an available degree of automation (Wanner, Par. [0010] lines 1-14 teaches in a situation where the autonomous steering function is faulty or another sub-system has a fault (i.e. degree of available automation is reduced) the control by the autonomous steering function over the vehicle is reduced/deactivated and the control is transferred to the detected driver intervention)”.
Regarding claim 26, the combination of Kopetz and Wanner teacehs all the limitations of claim 19 above, and further teaches “the data relating to the movement preset from the control unit for controlling at least partially automated driving are ascertained on the basis of environment data from one or more time-intervals that have been ascertained prior to the second time-interval and/or prior to the first time-interval (Kopetz, Par. [0033] lines 3-16 teaches the sensors 110 and 120 cyclically monitor the vehicle surroundings and send the captured data to the sensor fusion component SFK 130, which creates a three-dimensional model of the vehicle surroundings based on the cyclically captured ambient data, and following an analysis of the three-dimensional model, the SFK 130 determines the control values (movement presets) for the actuator controller AST 100 and cyclically transfers the control values to the AST 100; Par. [0042] lines 4-6 and Par. [0047] lines 1-2 teaches the SFK 130 determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current (in the first time-interval) scenario, where the KI is transferred cyclically from the SFK 130 to the actuator controller AST 100; and Par. [0054] lines 1-12 teaches the AST 100 decides if the SFK 130 or the human operator HO 160 via the man/machine interface MMI 150 is exerting the control on the actuators in the current cycle based on the KI and EI, and subsequently (i.e. after the first time-interval in the second time-interval) transfers the selected control values to the actuators).
Regarding claim 27, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “wherein the device is further configured to: decide, depending on a currently relevant driving situation or on a roadway section currently to be driven along and/or on traffic rules applying currently or locally, to execute a movement of the vehicle of the at least one movement of the vehicle on the basis of the one or more operating actions and/or depending on a movement preset from the control unit for controlling at least partially automated driving (Kopetz, Par. [0033] line 7 to Par. [0034] line 4 teaches the sensor fusion component SFK 130 creates a three-dimensional model of the vehicle surroundings based on the cyclically captured ambient data (current driving situation), and following an analysis of the three-dimensional model, the SFK 130 determines the control values (movement presets) for the actuator controller AST 100 and cyclically transfers the control values to the AST 100, where the SFK 130 determines critical locations which are of particular significance to the future movement of the vehicle (roadway section currently to be driven along) within the scope of the analysis of the model; Par. [0042] lines 4-6 and Par. [0047] lines 1-2 teaches the SFK 130 determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario (current driving situation), where the KI is transferred cyclically from the SFK 130 to the actuator controller AST 100; Par. [0049] lines 1-5 and Par. [0051] lines 1-5 teaches the monitor component MK 140 determines whether the human operator HO 160 is monitoring the path of travel (roadway section currently to be driven along) and determines an optical attentiveness index OAI in the current cycle (current driving situation) which is used as part of a function to calculate the engagement index EI and will be different in different traffic situations; and Par. [0054] lines 1-12 teaches the AST 100 decides if the SFK 130 or the human operator HO 160 via the man/machine interface MMI 150 is exerting the control on the actuators (movement of the vehicle) in the current cycle based on the KI and EI)”.
Regarding claim 28, the combination of Kopetz and Wanner teaches all the limitations of claim 22 above, and further teaches “a degree of coupling between at least a first part of the operating element and at least one wheel-angle regulator of the vehicle is capable of being set of changed, depending on the decision as to whether a movement of the vehicle of the at least one movement of the vehicle is to be executed on the basis of the data from the one or more operating actions of the user and/or whether the movement of the vehicle of the at least one movement of the vehicle is to be executed on the basis of the movement preset from a control unit for controlling at least partially automated driving (Kopetz, Par. [0048] lines 1-13, Par. [0050] line 1 to Par. [0051] line 4, and Par. [0052] lines 47-8 teaches the human operator HO 160 provides control values to the man/machine interface MMI 150, which includes the steering wheel (wheel-angle regulator), and a sensor in the steering wheel measures the force with which the HO 160 holds the steering wheel; the MMI 150 receives these control values and forms a current control vector CCV that is transferred to the actuator controller AST 100 and the monitor component MK 140, where the MK 140 uses the CCV to calculate a motor attentiveness index MAIsmooth which is then used to calculate an engagement index EI, and the EI is transmitted cyclically to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators (movement presets) and the criticality index KI from the sensor fusion component SFK 130 (control unit), a further set of control values for the actuators from the MMI 150 (movement based on user operating actions), and the current EI of the HO 160 from the MK 140, and the AST 100 decides if the SFK 130 (control unit) or the HO 160 via the MMI 150 is exerting the control on the actuators, which would necessarily require the steering wheel (wheel-angle regulator) that is operated by the HO 160 (user) to be decoupled from the actuators when it is decided that the SFK 130 (control unit) exerts the control on the actuators, and the steering wheel be coupled to the actuators when it is decided that the HO 160 via the MMI 150 exerts the control on the actuators (i.e. degree of coupling of the steering wheel depends on decision of whether to execute the vehicle movement based on the control unit or on the operating actions of the user))”.
Regarding claim 29, the combination of Kopetz and Wanner teaches all the limitations of claim 28 above, and further teaches “one or more operating actions of the user representing a desired movement of the vehicle are capable of being captured with the at least partially decoupled operating element (Kopetz, Par. [0053] lines 1-5 teaches the actuator controller AST 100 receives a set of control values for the actuators (movement presets) and the criticality index KI from the sensor fusion component SFK 130 (control unit), a further set of control values for the actuators from the man/machine interface MMI 150 (movement based on user operating actions), and the current EI of the human operator HO 160 from the monitor component MK 140 in each cycle, which implies that the control values for the actuators from the MMI 150 (which are based on operating actions of the user) are captured in every cycle including cycles where the operating element is at least partially decoupled)”.
Regarding claim 31, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “a movement of the vehicle of the at least one movement of the vehicle is capable of being executed on the basis of the one or more operating actions and/or depending on a movement preset from the control unit for controlling at least partially automated driving, depending on one or more of the following parameters, the parameters being characteristic of: a state of attentiveness of the user, a direction of vision or accommodation of vision, and a state of the user (Kopetz, Par. [0048] lines 6-11, Par. [0049] lines 1-5, and Par. [0050] line 1 to Par. [0051] line 4 teaches a sensor in the steering wheel measures the force with which the human operator HO 160 holds the steering wheel and the man/machine interface MMI 150 uses these values to form a current control vector CCV that is transferred to the monitor component MK 140, where the MK 140 uses the CCV to calculate a motor attentiveness index MAIsmooth; the MK 140 captures the line of sight of the eyes of the HO 160 in order to determine whether the HO 160 is monitoring the path of travel and the Points-of-Critical Action (PCAs) received from the sensor fusion component SFK 130, and determines an optical attentiveness index OAI, and the MK 140 then uses the MAIsmooth and the OAIsmooth to calculate the engagement index EI and transfers the EI to the actuator control AST 100; and Par. [0054] lines 1-12 teaches the AST 100 decides if the SFK 130 (control unit) or the HO 160 via the MMI 150 is exerting the control on the actuators based on a comparison of the EI (which includes parameters characteristic of a state of attentiveness and engagement of the driver) and the KI from the SFK 130)”.
Regarding claim 33, Kopetz teaches “An operating method for an interaction between a vehicle and a user of the vehicle, where the vehicle is capable of being driven in an at least partially automated manner (Abstract lines 1-2 teaches a method for allocating control in a system-of-systems; and Par. [0033] lines 1-3 teaches a controller system of an autonomous vehicle) with an operating element that is capable of being operated by the user of the vehicle for influencing at least lateral guidance of the vehicle (Par. [0032] lines 9-10 teaches a human operator HO 160 (user of the vehicle) with a man/machine interface component MMI 150 (operating element); Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means, where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (which influences lateral guidance of the vehicle)), the method comprising: a controlling a wheel-setting angle and/or a driving torque or braking torque on at least one wheel of the vehicle in response to one or more operating actions of the user on the operating element (Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means (operating action), where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (implying the HO 160 performs an operating action on the brakes, the accelerator pedal, and the steering wheel which controls a braking torque, a driving torque, and a wheel-setting angle, respectively)) or in a manner depending on a control unit for controlling at least partially automated driving (Par. [0035] lines 1-4 teaches the sensor fusion component SFK 130 (control unit) initiates an (operating) action, such as a braking process (i.e. setting a braking torque on the brakes (operating element))), executing at least one movement of the vehicle, depending on a degree of haptic contact between the user of the vehicle and the operating element, on the basis of the operating actions of the user and/or on the basis of data from the control unit for controlling the at least partially automated driving (Par. [0042] lines 4-6 teaches the SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the HO 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI in the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values), and evaluating one or more first operating actions of the user in a first time-interval and compare a first movement of the vehicle that would result on the basis of the one or more first operating actions of the user with a second movement of the vehicle that would result on the basis of a movement preset from the control unit for controlling at least partially automated driving, whereupon at least one of the first movement of the vehicle or the second movement of the vehicle is brought about in a second time-interval which differs from the first time-interval (Par. [0042] lines 4-6 and Par. [0047] lines 1-2 teaches the sensor fusion component SFK 130 determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario, where the KI is transferred cyclically from the SFK 130 to the actuator controller AST 100; Par. [0048] lines 1-11 teaches human operator HO 160 provides control values to the man/machine interface MMI 150 by tactile means, and the MMI 160 receives the control values cyclically and forms a current control vector CCV which includes the control values from current and recently past cycles (first-time interval); Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the monitor component MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, where the EI is transmitted cyclically to the AST 100; and Par. [0054] lines 1-12 teaches the AST 100 decides if the control (movement of vehicle that would result) is exerted on the vehicle by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operator actions) by comparing the KI of the SFK 130 with the EI of the HO 160 via the MMI 150 (i.e. the KI (based on data from the SFK 130) and the EI (based on operator actions from the HO 160 via the MMI 150) are sent to the AST 100 cyclically (every cycle; i.e. in a first time interval) which then evaluates the KI compared to the EI in the current time interval (first time interval) and decides if the SFK 130 or the HO 160 via the MMI 150 will execute vehicle control (movement of the vehicle)), and that AST 100 subsequently (i.e. in the next cycle (second time interval)) transfers the selected control values to the actuators 102 (brings about the movement of the vehicle)”, however Kopetz does not explicitly teach executing the movement of the vehicle depending on “a change in a degree of haptic contact”.
	From the same field of endeavor, Wanner teaches executing the movement of the vehicle depending on “a change in a degree of haptic contact (Par. [0009] lines 1-6 teaches reducing an influence of a steering function on the wheel steering angle and increasing the control of the driver of the vehicle over the wheel steering angle of the steering system (i.e. executing a vehicle movement) as a function of an increasing (change in) driver intervention; and Par. [0025] lines 1-2 teaches the driver intervention is detected by means of a sensor on the steering means (e.g. the sensor in the steering wheel which measures the force with which the human operator HO 160 holds the steering wheel taught by Kopetz))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kopetz to incorporate the teachings of Wanner to execute the vehicle movement taught by Koptez depending on a change in the haptic contact between the user and the steering wheel as taught by Wanner.
	The motivation for doing so would be to ensure the driver can determine how much control he would like to have over the motor vehicle and to make possible a harmonious transfer between the driver and the steering function (Wanner, Par. [0006] lines 9-14).
Regarding claim 34, Kopetz teaches “A computer product comprising a non-transitory computer readable medium having stored thereon program code (Abstract lines 1-2 teaches a method for allocating control in a system-of-systems; Fig. 1 and Par. [0032] lines 3-4 teaches a controlling computer system CS; and Par. [0033] lines 1-3 teaches a controller system of an autonomous vehicle) which, when executed in a computational unit, control a wheel-setting angle and/or a driving torque or braking torque on at least one wheel of the vehicle in response to one or more operating actions of the user on the operating element (Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means (operating action), where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (implying the HO 160 performs an operating action on the brakes, the accelerator pedal, and the steering wheel which controls a braking torque, a driving torque, and a wheel-setting angle, respectively)) or in a manner depending on a control unit for controlling at least partially automated driving (Par. [0035] lines 1-4 teaches the sensor fusion component SFK 130 (control unit) initiates an (operating) action, such as a braking process (i.e. setting a braking torque on the brakes (operating element))), executes at least one movement of the vehicle, depending on a degree of haptic contact between the user of the vehicle and the operating element, on the basis of the one or more operating actions of the user and/or on the basis of data from the control unit for controlling the at least partially automated driving (Par. [0042] lines 4-6 teaches the SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the HO 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI in the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values), and evaluates one or more first operating actions of the user in a first time-interval and compare a first movement of the vehicle that would result on the basis of the one or more first operating actions of the user with a second movement of the vehicle that would result on the basis of a movement preset from the control unit for controlling at least partially automated driving, whereupon at least one of the first movement of the vehicle or the second movement of the vehicle is brought about in a second time-interval which differs from the first time-interval (Par. [0042] lines 4-6 and Par. [0047] lines 1-2 teaches the sensor fusion component SFK 130 determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario, where the KI is transferred cyclically from the SFK 130 to the actuator controller AST 100; Par. [0048] lines 1-11 teaches human operator HO 160 provides control values to the man/machine interface MMI 150 by tactile means, and the MMI 160 receives the control values cyclically and forms a current control vector CCV which includes the control values from current and recently past cycles (first-time interval); Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the monitor component MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, where the EI is transmitted cyclically to the AST 100; and Par. [0054] lines 1-12 teaches the AST 100 decides if the control (movement of vehicle that would result) is exerted on the vehicle by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operator actions) by comparing the KI of the SFK 130 with the EI of the HO 160 via the MMI 150 (i.e. the KI (based on data from the SFK 130) and the EI (based on operator actions from the HO 160 via the MMI 150) are sent to the AST 100 cyclically (every cycle; i.e. in a first time interval) which then evaluates the KI compared to the EI in the current time interval (first time interval) and decides if the SFK 130 or the HO 160 via the MMI 150 will execute vehicle control (movement of the vehicle)), and that AST 100 subsequently (i.e. in the next cycle (second time interval)) transfers the selected control values to the actuators 102 (brings about the movement of the vehicle)”, however Kopetz does not explicitly teach executing the movement of the vehicle depending on “a change in a degree of haptic contact”.
	From the same field of endeavor, Wanner teaches executing the movement of the vehicle depending on “a change in a degree of haptic contact (Par. [0009] lines 1-6 teaches reducing an influence of a steering function on the wheel steering angle and increasing the control of the driver of the vehicle over the wheel steering angle of the steering system (i.e. executing a vehicle movement) as a function of an increasing (change in) driver intervention; and Par. [0025] lines 1-2 teaches the driver intervention is detected by means of a sensor on the steering means (e.g. the sensor in the steering wheel which measures the force with which the human operator HO 160 holds the steering wheel taught by Kopetz))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kopetz to incorporate the teachings of Wanner to execute the vehicle movement taught by Koptez depending on a change in the haptic contact between the user and the steering wheel as taught by Wanner.
	The motivation for doing so would be to ensure the driver can determine how much control he would like to have over the motor vehicle and to make possible a harmonious transfer between the driver and the steering function (Wanner, Par. [0006] lines 9-14).
Regarding claim 35, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “wherein the device is further configured to: decide, depending on the degree of the haptic contact, whether and to what extent a movement of the vehicle of the at least one movement of the vehicle is to be executed on the basis of the data from the one or more operating actions of the user and/or whether and to what extent the movement of the vehicle of the at least one movement of the vehicle is to be executed on the basis of the data from the control unit for controlling at least partially automated driving (Kopetz, Par. [0048] lines 6-13 teaches a sensor in the steering wheel measures the force with which the human operator HO 160 holds the steering wheel which is then formed into a current control vector CCV and then transferred to the actuator controller AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the criticality index KI of the current scenario from the sensor fusion component SFK 130, a further set of control values for the actuators from the man/machine interface MMI 150, and the current engagement index EI of the HO 160 from the monitor component MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. whether a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values (i.e. the MK 140 determines or changes the EI value (decision criteria) for a decision between controlling the movement of the vehicle by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the CCV (degree of haptic contact))) (Wanner, Par. [0009] lines 1-6 teaches reducing an influence of a steering function (movement based on data from the control unit) on the wheel steering angle and increasing the control of the driver of the vehicle (movement based on data from the operating actions of the user) over the wheel steering angle of the steering system (i.e. executing a vehicle movement) as a function of an increasing (change in) driver intervention; and Par. [0025] lines 1-2 teaches the driver intervention is detected by means of a sensor on the steering means (e.g. the sensor in the steering wheel which measures the force with which the human operator HO 160 holds the steering wheel taught by Kopetz))”.
Regarding claim 36, the combination of Kopetz and Wanner teaches all the limitations of claim 22 above, and further teaches “wherein a degree of coupling between at least a first part of the operating element and at least one wheel-angle regulator of the vehicle is capable of being set or changed, depending on the decision as to whether and to what extent a movement of the vehicle of the at least one movement of the vehicle is to be executed on the basis of data from the one or more operating actions of the user and/or whether and to what extent the movement of the vehicle of the at least one movement of the vehicle is to be executed on the basis of the movement preset from the control unit for controlling at least partially automated driving (Kopetz, Par. [0048] lines 6-13 teaches a sensor in the steering wheel measures the force with which the human operator HO 160 holds the steering wheel which is then formed into a current control vector CCV and then transferred to the actuator controller AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the criticality index KI of the current scenario from the sensor fusion component SFK 130, a further set of control values for the actuators from the man/machine interface MMI 150, and the current engagement index EI of the HO 160 from the monitor component MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. whether a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values (i.e. the MK 140 determines or changes the EI value (decision criteria) for a decision between controlling the movement of the vehicle by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the CCV (degree of haptic contact))) (Wanner, Par. [0006] lines 2-6 teaches a coupling between a steering means angle and an angle which is introduced into a steering gear is adjusted as a function of a driver intervention detected during autonomous driving mode; Par. [0009] lines 1-6 teaches reducing an influence of a steering function (movement based on data from the control unit) on the wheel steering angle and increasing the control of the driver of the vehicle (movement based on data from the operating actions of the user) over the wheel steering angle of the steering system (i.e. executing a vehicle movement) as a function of an increasing (change in) driver intervention; and Par. [0025] lines 1-2 teaches the driver intervention is detected by means of a sensor on the steering means (e.g. the sensor in the steering wheel which measures the force with which the human operator HO 160 holds the steering wheel taught by Kopetz))”.
Regarding claim 37, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “wherein the device is further configured to determine in steps, or to change substantially in a stepless manner, a relationship between the data from the one of more operating actions of the user and the data from the control unit for controlling at least partially automated driving in a course of determining the at least one movement of the vehicle (Wanner, Par. [0009] lines 1-4 teaches the influence of the steering function on the wheel steering angle (control unit data for controlling automated driving) is reduced as a function of an increasing or essentially constant increased driver intervention (data from user operating actions); Par. [0010] lines 1-8 teaches detecting increased or essentially constant increased driver intervention at a first time, increasing coupling and/or reducing the influence of the autonomous steering function on the wheel steering angle starting from the first time up to the second time, where the autonomous steering function is deactivated at or after the second time), or a respective number of features for presetting the at least one movement of the vehicle, depending on the degree of haptic contact (Kopetz, Par. [0042] lines4-6 teaches the sensor fusion component SFK determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions (features), a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the man/machine interface component MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the human operator HO 160 holds the steering wheel (degree of haptic contact), and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0049] lines 1-5 and 10-15 teaches the MK 140 cyclically captures the line of sight of the eyes of the HO 160 (driver) and calculates an optical attentiveness index OAIsmooth from a time series of determined OAIs in the immediately past cycles stored into a vector (features); Par. [0050] line 1 to Par. [0051] line 5 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150, and an engagement index EI is calculated as a function of OAIsmooth and MAIsmooth and is different in different traffic situations; Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives, in each cycle, a set of control values for the actuators (at least one movement of the vehicle preset based on features) and the criticality index KI from the sensor fusion component SFK 130, a further set of control values for the actuators from the MMI 150 (at least one movement of the vehicle preset based on features), and the current EI of the HO 160 from the MK 140, and the AST decides if the SFK 130 or the HO 160 exerts control on the vehicle actuators)”.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kopetz (US 2016/0026181 A1) in view of Wanner et al. (US 2018/0137060 A1) and further in view of Tsuji et al. (US 2018/0052458 A1).
Regarding claim 30, the combination of Kopetz and Wanner teaches all the limitations of claim 19 above, and further teaches “the operating element is a steering handle that is capable of being operated with one or two hands of one or more users and has been configured for controlling at least the lateral guidance of the vehicle in an at least partially manual driving mode (Kopetz, Par. [0048] lines 1-5  teaches the human operator HO 160 provides control values (lateral guidance of the vehicle) to the man/machine interface MMI 150, which includes a steering wheel)”, however the combination of Koptez and Wanner does not explicitly teach the steering handle “configured for influencing longitudinal guidance of the vehicle in an at least partially automated driving mode”.
	From the same field of endeavor, Tsuji teaches the steering handle “configured for influencing longitudinal guidance of the vehicle in an at least partially automated driving mode (Fig. 2, Par. [0138] lines 1-5 and Par. [0140] lines 1-5 teaches an input interface 51 disposed on a steering wheel 5 which includes buttons 51a-51h during autonomous driving, and the driver presses the input buttons corresponding to the display regions 29a-29c and 29g to select the actions indicated in the display regions, for example the driver presses the input button 51a to select the behavior “accelerate” (longitudinal guidance of the vehicle) indicated in display region 29a)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Koptez and Wanner to incorporate the teachings of Tsuji to have the steering wheel taught by the combination of Koptez and Wanner influence the longitudinal guidance of the vehicle in an at least partially autonomous driving mode as taught by Tsuji.
	The motivation for doing so would be to notify the driver of information on the primary behavior and the secondary behavior(s) obtained from the vehicle controller and allow the driver to select secondary behaviors for the vehicle (Par. [0131] lines 3-6 and Par. [0140] lines 1-5).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kopetz (US 2016/0026181 A1) in view of Wanner et al. (US 2018/0137060 A1) and further in view of Urano et al. (US 2016/0207537 A1).
Regarding claim 32, the combination of Koptez and Wanner teaches all the limitations of claim 19 above, however the combination of Koptez and Wanner does not explicitly teach “wherein the device is further configured to: output driver information that characterizes at least one decision reason for the at least one movement of the vehicle on the basis of the data from the one or more operating actions of the user and/or on the basis of the data from the control unit for at least partially automated driving”.
	From the same field of endeavor, Urano teaches “wherein the device is further configured to: output driver information that characterizes at least one decision reason for the at least one movement of the vehicle on the basis of the data from the one or more operating actions of the user and/or on the basis of the data from the control unit for at least partially automated driving (Par. [0077] lines 30-37 teaches an information output unit 18 notifies a driver that the driving state of the vehicle is not switched to the autonomous driving state because of a large operation amount when the operation amount T is equal to or greater than a manual driving initiation threshold Th and the autonomous driving ON/OFF switch 70 is ON; and Par. [0078] lines 1-5 teaches the information output unit 18 may cause the display 7a to display the state of the operation amount T with respect to the intervention determination threshold Tk and/or the manual driving initiation threshold Th at all times)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Koptez and Wanner to incorporate the teachings of Urano to have the device taught by the combination of Koptez and Wanner output information characterizing a reason for the movement of the vehicle being based on the user operating action or the control unit as taught by Urano.
	The motivation for doing so would be so the driver can recognize how much to change the operation amount so as to switch the driving state of the vehicle between a manual driving state, cooperative driving state, and autonomous driving state (Urano, Par. [0077] lines 26-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665